IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         January 29, 2008
                                     No. 07-40033
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee

v.

CHARLES L MALONE

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 5:06-CR-1-1


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Charles L. Malone has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967). Malone has filed a response, which includes claims of
ineffective assistance of counsel. The record is insufficiently developed to allow
consideration at this time of Malone’s claims of ineffective assistance of counsel.
See United States v. Cantwell, 470 F.3d 1087, 1091 (5th Cir. 2006).                      Our
independent review of the record, counsel’s brief, and Malone’s response

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 07-40033

discloses no nonfrivolous issue for appeal. Accordingly, the motion for leave to
withdraw is GRANTED, counsel is excused from further responsibilities herein,
and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2. To the extent Malone
moves to proceed pro se on appeal, his motion is DENIED. See United States v.
Wagner, 158 F.3d 901, 902-03 (5th Cir. 1998).




                                       2